     Case 3:17-cv-02366-BAS-KSC Document 275 Filed 07/12/19 PageID.6390 Page 1 of 3


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     AL OTRO LADO, INC. et al.,                         Case No.: 17CV2366-BAS(KSC)
12                                       Plaintiff,
                                                          ORDER FOLLOWING STATUS
13     v.                                                 CONFERENCE, RESETTING
                                                          EARLY NEUTRAL EVALUATION
14     KIRSTEN M. NIELSEN, et al.,
                                                          CONFERENCE AND SETTING
15                                     Defendant.         FURTHER STATUS CONFERENCE
16
17           A telephonic Status Conference was held on July 12, 2019. As discussed with
18    counsel, the Court continues to be concerned with the slow pace of defendants’ document
19    production. Thus far defendants have not devoted adequate time and resources to ensure
20    discovery is accomplished in a timely manner. Defendants’ representation they cannot
21    complete document production for the currently negotiated custodians and non-custodial
22    sources until January 31, 2020, after every deadline set by the Court for class related
23    discovery and class certification, is unacceptable. [See Doc. No. 246.] The Federal
24    Rules of Civil Procedure provides time frames for responding to discovery demands.
25    Responding parties cannot modify these deadlines unilaterally, without agreement by the
26    requesting party. Furthermore, when a party wishes to extend deadlines such that they
27    impact other dates set by Court, Court approval is required. If defendants continue to
28    provide unreasonable deadlines for document production, pursuant to Fed. R. Civ. P.

                                                      1
                                                                                 17CV2366-BAS(KSC)
     Case 3:17-cv-02366-BAS-KSC Document 275 Filed 07/12/19 PageID.6391 Page 2 of 3


 1    34(b)(2)(B), they can anticipate the Court will take a more active role in imposing said
 2    deadlines.
 3           The parties have agreed on more than 160 search terms for defendants’ ESI
 4    discovery, however, they have not reached complete agreement as to all terms. Counsel
 5    shall continue to meet and confer regarding search terms and attempt to reach an
 6    agreement as to remaining search terms no later than July 31, 2019.1 If any dispute
 7    remains regarding search terms that do not pertain to matters currently pending before the
 8    undersigned or the Hon. Cynthia Bashant, the parties shall file a joint motion, pursuant to
 9    the undersigned’s Chambers Rules, no later than August 21, 2019.
10           The Early Neutral Evaluation Conference (“ENE”) on August 5, 2019, at 9:30 a.m.
11    is continued to September 6, 2019, at 9:30 a.m. The individual plaintiffs are excused
12    from the in-person attendance requirement. At the conclusion of the ENE, the Court will
13    conduct a Status Conference to address the status of discovery, the resetting of the
14    deadline for plaintiffs to file a motion for class certification, as well as the related
15    discovery deadlines set forth in the March 26, 2019, Order Following Case Management
16    Conference and setting Case Management Deadlines. [Doc. No. 246.]
17           Prior to the ENE and Status Conference and by no later than August 30, 2019, the
18    parties shall file a joint motion in which they propose an amended schedule for the filing
19    of plaintiffs’ motion for class certification and the related discovery deadlines. The
20    parties shall also lodge a Joint Status Conference Statement with the Court’s chambers by
21    August 30, 2019. Additionally, no later than August 30, 2019, the parties shall submit
22    confidential ENE statements of five pages or less outlining the nature of the case, the
23
24
25
      1
26      The Court recognizes the outcome of certain pending motions, i.e. defendants’ Motion to Dismiss
      [Doc. No. 192] and the parties’ Joint Motion for Determination of Discovery Dispute [Doc. No. 268],
27    will affect the scope of discovery for this case. The Court does not expect counsel to reach an agreement
      as to search terms for matters that are the subject of these Motions until rulings are issued.
28

                                                          2
                                                                                            17CV2366-BAS(KSC)
     Case 3:17-cv-02366-BAS-KSC Document 275 Filed 07/12/19 PageID.6392 Page 3 of 3


 1    claims, and the defenses. The ENE statements and the Joint Status Conference Statement
 2    can be lodged via email at efile_crawford@casd.uscourts.gov.
 3          IT IS SO ORDERED.
 4    Dated: July 12, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                3
                                                                            17CV2366-BAS(KSC)
